CALOGERO, Chief Justice,
dissenting.
I disagree with the majority’s decision not to consider this writ application because the filing in the Court of Appeal was allegedly untimely under Uniform Rule-Courts of Appeal 4-3. Under La. Const, of 1974 Art. V, § 5, this Court has general supervisory jurisdiction over all other courts. Our constitutional authority is not diminished in any way by the adoption of certain administrative rules by the Courts of Appeal designed to aid in their internal operating procedures. Rather, it remains within our discretion and our constitutional authority whether to address such a writ application on its merits.
Further, the rules of this Court which establish time deadlines for filing in this Court commencing with the date a writ application is granted or denied by the Court of Appeal also do not bar us from acting on such a writ. While the writ application may not have been denied by the Court of Appeal on its merits, relief requested in the Court of Appeal has in fact been denied, albeit because of untimeliness.
I therefore consider the application on its merits and would deny it.